Citation Nr: 1223050	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a coccyx injury, including degenerative disc disease of the lumbosacral spine (low back disability).

2.  Entitlement to service connection for bilateral hip pain.

3.  Entitlement to service connection for degenerative joint disease of the right knee (right knee disability).

4.  Entitlement to service connection for degenerative joint disease of the left knee (left knee disability).

5.  Entitlement to service connection for bilateral ankle strain.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran recently testified at a videoconference hearing in April 2012 before the undersigned Veterans Law Judge of the Board.

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally speaking, there must be competent and credible evidence of (1) current disability, (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or etiological link between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Arthritis is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

An injury in service alone is not enough, however, as there must be chronic (permanent) disability resulting from the injury.  If there is no showing of a resulting chronic disability during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See also Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, 
for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Turning now to the contentions and facts of this particular case.  The Veteran attributes all of the disabilities at issue to injuries he says he sustained during his military service, in April 1962 or thereabouts, during a pick-up basketball game.  He says he was carried back to his barracks, then initially treated at the infirmary, later hospitalized for 10 or so days, and eventually given a limited duty profile.  He also claims he was told that some or most of his injuries would heal, but none ever did, so he just learned to live with them.  He claims to resultantly have experienced continuity of symptomatology since service, and that his doctor told him the arthritis now in these areas of his body is the "result of an old injury," so referring to the trauma he sustained during service.

The Veteran's service treatment records (STRs), including the report of a medical examination he had in November 1964 in anticipation of separating from service, are unremarkable for any such injury or consequent findings, complaints or treatment referable to the disabilities at issue.  Indeed, to the contrary, in the history section of his separation examination report, he checked "no" when responding to questions regarding whether he had or ever had had arthritis or rheumatism, bone, joint, or other deformity, lameness, or trick or locked knee.  His military service ended a short time later, in January 1965.

In January 2003, the Veteran applied for nonservice-connected pension benefits.  He stated that, around October 1995, he had been treated for shortness of breath.  He also had been treated for foot and knee problems in 2000.  In a statement received in May 2003, he additionally indicated that, in the latter part of 1994, he had experienced pain in his feet.

He subsequently had a fee-basis examination in July 2003.  He reiterated that he had developed bilateral foot pain in 1994.  As well, he had been suffering from bilateral knee arthritis for three years; the condition reportedly was not due to injury, however, and it had occurred gradually.  He also stated that the right knee arthritis occurred after exiting a vehicle.  The pertinent diagnoses were bilateral knee arthritis and bilateral hallux valgus.

A private attending statement dated in November 2003 indicted the Veteran had pain in both shoulders; the right shoulder reportedly had been painful for 40 years, whereas the left shoulder only for 3 years.  Low back pain, which the examiner attributed in his diagnosis to degenerative disc disease, was also noted.  In a letter dated that same month the private physician stated the Veteran's right shoulder had been painful since 1966, so, if true, meaning since the year after his military service ended since he served on active duty from January 1962 to January 1965.  The Veteran also complained of right hip pain since his service in the 1960s.  The examiner noted the pain was actually across the low back.  X-rays confirmed there were degenerative changes of the lumbar spine, shoulders, and left knee.

In July 2005, the Veteran requested service connection for bilateral ankle disability and residuals of a coccyx injury.  He stated that, around April or May 1962 at Ford California, he was taken to the dispensary, his ankles wrapped, and given crutches.  The evaluating physician reportedly told him the bilateral ankle sprains were so severe that he would have been better off breaking his ankles.  He could not recall subsequent treatment.  He submitted a statement of a fellow serviceman who reportedly helped take him to the infirmary after the injury, attesting to this chain of events.  This person also noted the Veteran constantly complained of hip pain after the injury.

In a letter dated in August 2007, L.D.G., M.D., stated that she was treating the Veteran for arthritis of the hips, ankles, knees, and tail bone.  She also stated that, given his history of bilateral ankle sprain and injuries in service, it is very possible that his arthritis is a product of those injuries in service.  She based this opinion on her experience as a health care provider.  She did not discuss the underlying rationale of the opinion, however.

The Veteran since has had a VA joints examination in June 2011.  The examiner determined the Veteran's current coccyx, low back, bilateral hip, and bilateral ankle conditions are unrelated to his military service - and, in particular, to the claimed injury.  The rationale given was that he did not complain of these disabilities during his separation examination and since he had worked for 30 years afterwards, meaning since service, as a mechanic.

During the Veteran's even more recent videoconference hearing before the Board in April 2012, his representative requested that another attempt be made to obtain the clinical records and personnel/administrative records regarding any treatment rendered to the Veteran during service in April or May 1962, when the claimed injury is said to have occurred.  The representative requested that the Veteran's personnel/administrative records be obtained to determine whether they confirm he was placed on a physical profile (limited duty) on account of the injury in question, as he is alleging.  In response to another request for information, later that month, the Veteran's Heath Record-Abstract of Service was obtained.  This document concerning his service indicates he was a patient at Medical Clinic 3 at Fort Ord, California, from April 20 to April 30, 1962 (so seemingly coinciding with the 10 days he says he was hospitalized during service following and for treatment of the injuries in question).

The duty to assist the Veteran with these claims requires that VA make reasonable efforts to obtain relevant records that he adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  So in light of this additional evidence tending to support his contention that he sustained a relevant injury during service, in April 1962, another attempt should be made to obtain additional medical records directly from Fort Ord Medical Clinic.  Further, the Board also finds that any service personnel/administrative records would also be helpful in adjudicating these claims and, therefore, also should be obtained pursuant to the duty to assist him in fully developing the evidence concerning these claims.


"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).

According to a related holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

VA has not obtained an opinion regarding the etiology of the Veteran's bilateral knee disability, therefore, such opinion should be obtained.  Also, if additional evidence is obtained regarding the Veteran's coccyx, low back, bilateral hip, and/or bilateral ankle claims, the June 2011 VA compensation examiner should be given opportunity to review and consider this additional evidence to determine whether it changes his etiological opinions regarding these other claims.


There currently are no service-connected disabilities.  This appeal for a TDIU therefore is "inextricably intertwined" with these service-connection claims, inasmuch as a grant of service connection for any disability could in turn affect the outcome of the TDIU claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, consideration of the derivative TDIU claim must be deferred to avoid piecemeal adjudication of claims with common parameters.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991). 

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's treatment records from Medical Clinic 3 at Fort Ord, California, or from any other medical facility at Fort Ord, concerning any relevant evaluation or treatment, including hospitalization, he may have received there from April 20-30, 1962.

Since these records are in the possession of a Federal department or agency, the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  Appropriately notify the Veteran if the attempts to obtain these records are unsuccessful.  38 C.F.R. § 3.159(e)(1).

2.  Also request the Veteran's complete service personnel or administrative records, including to determine whether he was given a limited duty profile while in service as a result of his alleged injury.  And 38 C.F.R. § 3.159(c)(2) and (e)(1) also govern the attempts to obtain these records and the requirement to appropriately notify him in the event these additional records are not obtained.

3.  Regardless of whether any additional records are obtained, return the claims file (c-file) to the June 2011 VA compensation examiner and have him comment on the likelihood (very likely, as likely as not, or unlikely) that any current disability of either knee incepted during the Veteran's military service from January 1962 to January 1965 or, if involving arthritis, within the one-year presumptive period following his discharge - meaning by January 1966, or is otherwise related to any disease, event, or injury in service.

If, and only if, additional records are obtained relating to any other disability at issue, then also have the June 2011 VA compensation examiner review these additional records and provide supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) that any current disability of the coccyx, low back, hips, or ankles incepted during the Veteran's military service from January 1962 to January 1965 or, if involving arthritis, within the one-year presumptive period following his discharge - meaning by January 1966, or is otherwise directly related to any disease, event, or injury in service.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-file.

*In providing these opinions, the VA compensation examiner must consider Dr. L.D.G's opinion regarding the etiology of the arthritis in the Veteran's hips, ankles, knees and tail bone (the August 2007 statement of record).

To this end, the claims file should be reviewed, including a complete copy of this remand.  The examiner must discuss the rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

